UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
------------------------------------------------------------------
                                                                 :
CRAIG SETTLES,                                                   :
                                                                 :   Case No. 3:18-cv-1324
                      Petitioner,                                :
                                                                 :
vs.                                                              :   OPINION & ORDER
                                                                 :   [Resolving Doc. 5]
WARDEN NEIL TURNER,                                              :
                                                                 :
                      Respondent.                                :
                                                                 :
------------------------------------------------------------------

JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

          In 1997, an Ohio jury convicted then-fourteen-year-old Petitioner Craig Settles of

murder.1 The trial court subsequently issued an indeterminate sentence of eighteen years

to life with the possibility of parole.2 Settles appealed,3 the Ohio Court of Appeals

affirmed,4 and Settles did not seek Ohio Supreme Court review.5

          Settles now petitions the Court for a writ of habeas corpus under 28 U.S.C. § 2254.

Respondent Warden Turner moves to dismiss, arguing that Settles’ petition is untimely.6

Magistrate Judge Knepp issued a report and recommendation (“R&R”) recommending that

the Court dismiss Settles’ petition, 7 to which Settles objects.8

          For the following reasons, the Court OVERRULES Petitioner’s objections, ADOPTS

the R&R, and DISMISSES Settles’ petition.



          1
              Doc. 6 at 3.
          2
            State v. Settles, No. 13-97-50, 1998 WL 667635, *1 (Ohio Ct. App. Sept. 30, 1998).
          3
            Id.
          4
            Id.
          5
            See Doc. 1 at 2. Settles also filed a 2015 post-conviction petition in the Ohio trial court, which is not relevant
here. Doc. 6 at 201.
        6
          Doc. 5. Petitioner opposes. Doc. 7.
        7
          Doc. 8.
        8
          Doc. 9.
Case No. 3:18-cv-1324
Gwin, J.

                                                   Discussion

       Because Settles objected to the R&R, the Court reviews it de novo.9 The question in

this case is timeliness. A habeas petitioner must file within one year of the latest of:

       (i)      his conviction becoming final,
       (ii)     the Supreme Court recognizing a new relevant constitutional right,
       (iii)    an unlawful state impediment to filing being removed, or
       (iv)     when new material facts could reasonably have been discovered.10

Only the first two options are relevant here.

       A conviction becomes final when the defendant’s direct review opportunities

expire.11 Settles appealed to the Ohio Court of Appeals, who issued its decision on

September 30, 1998.12 From then, Settles had forty-five days to seek Ohio Supreme Court

review,13 which Settles never did. Thus, his conviction became final on November 14,

1998, making Settles’ June 2018 petition nearly twenty years late under the first deadline.

       Settles responds that his case involves a constitutional right newly recognized by the

Supreme Court in Miller v. Alabama,14 and made retroactive by Montgomery v.

Louisiana.15 Miller outlawed mandatory life sentences without parole for juveniles. Settles

argues that his one-year clock runs from Montgomery’s decision date—January 25, 2016.

       He is wrong for two reasons. First, Miller only invalidated mandatory juvenile

sentences to life without parole. Although Settles was a juvenile, his discretionary




       9
         28 U.S.C. § 636(b)(1)(C).
       10
          28 U.S.C. § 2244(d)(1)(A)–(D).
       11
          E.g., Lawrence v. Florida, 549 U.S. 327, 333 (2007).
       12
          Settles, 1998 WL 667635 at *1.
       13
          Ohio Supreme Court Rule of Practice 7.01(A)(1).
       14
          567 U.S. 460 (2012).
       15
          136 S. Ct. 718 (2016).
                                                         -2-
Case No. 3:18-cv-1324
Gwin, J.

sentence of eighteen years to life with parole falls outside Miller’s holding.16 Second, even

if Montgomery was the start date, Settles is still more than a year late.

         Petitioner next argues that the Court should equitably toll the limitations period

because he is mentally disabled. To take shelter under equitable tolling, the petitioner

must show that, although he pursued his rights diligently, extraordinary circumstances

prevented timely filing.17 Mental incompetence may constitute an extraordinary

circumstance if the petitioner can show it caused his failure to timely file.18

         Here, Settles relies only on a 1997 state examiner’s conclusion that he had an

intelligence score “on the low end of a borderline in measuring mental retardation.”19

However, even presuming this establishes a mental disability, Settles has not explained

how it caused him to wait nineteen years to file his petition.20 Further, Settles’ capable

briefing undercuts any claim of incompetence.21 Finally, that the examination predated the

limitations period further undercuts his argument.22

         For the foregoing reasons, the Court OVERRULES Petitioner’s objections, ADOPTS

the R&R, and DISMISSES Settles’ habeas petition. The Court does not believe an appeal




         16
             See Goins v. Smith, 556 F. App’x 434, 438 (6th Cir. 2014) (habeas case holding that Miller did not apply to
discretionary sentences); In re Harrell, No. 16-1048, 2016 WL 4708184, *2 (6th Cir. Sept. 8, 2016) (habeas case holding
that Miller did not apply to life sentences with the possibility of parole).
          17
             Holland v. Florida, 560 U.S. 631, 649 (2010). Although equitable tolling may also apply to preserve a claim of
actual innocence, Settles does not argue actual innocence.
          18
             Ata v. Scutt, 662 F.3d 736, 742 (6th Cir. 2011).
          19
             Settles, 1998 WL 667635, at *3.
          20
             See Ata, 662 F.3d at 742 (“[A] blanket assertion of mental incompetence is insufficient . . . . Rather, a causal
link between the mental condition and untimely filing is required.”).
          21
              Although it is possible Settles may have had help with the briefing, this too would weigh against equitable
tolling. See Stiltner v. Hart, 657 F. App’x 513, 524 (6th Cir 2016).
          22
             See Watkins v. Deangelo-Kipp, 854 F.3d 846, 851–52 (6th Cir. 2017).
                                                            -3-
Case No. 3:18-cv-1324
Gwin, J.

could be taken from this order in good faith.

       IT IS SO ORDERED.



Dated: June 18, 2019                                  s/   James S. Gwin
                                           JAMES S. GWIN
                                           UNITED STATES DISTRICT JUDGE




                                                -4-
